120 F.2d 328 (1941)
Jules E. PICCARD, on behalf of himself and for the benefit of and on behalf of the defendant, The Sperry Corporation, and all other stockholders of said defendant, The Sperry Corporation, who may be similarly situated, Plaintiff-Appellee,
v.
SPERRY CORPORATION et al., Defendants-Appellees, Consolidated Investing Corporation, Appellant.
No. 318.
Circuit Court of Appeals, Second Circuit.
June 5, 1941.
Weinstein & Levinson, of New York City (Frank Weinstein and Samuel J. Levinson, both of New York City, of counsel), for appellant Consolidated Investing Corporation.
A. Joseph Geist, of New York City (George E. Netter, of New York City, of counsel), for appellee Jules E. Piccard.
Chadbourne, Wallace, Parke & Whiteside, of New York City, for defendants Sperry Corporation and others.
Sullivan & Cromwell, of New York City, for defendant J. Russell Forgan and others.
Before L. HAND, CHASE, and CLARK, Circuit Judges.
PER CURIAM.
Order, 36 F. Supp. 1006, affirmed in open court.